Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000759
                                                         30-AUG-2017
                                                         08:01 AM



                          SCWC-15-0000759

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                           GJ WILLIANDER,
                  Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000759; CR. NO. 14-1-1212)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant GJ Williander’s
application for writ of certiorari filed on August 2, 2017, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held, subject to further order of this court. Any party may,
within ten days and pursuant to Rule 34(c) of the Hawai#i Rules
of Appellate Procedure, move for retention of oral argument.
          DATED: Honolulu, Hawai#i, August 30, 2017.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson